              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 1 of 15



 1                                                      HONORABLE RONALD B. LEIGHTON

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 8
        OZONE INTERNATIONAL, LLC,                         CASE NO. C19-6155RBL
 9
                               Plaintiff,                 ORDER
10               v.

11      WHEATSHEAF GROUP US, INC., a
        Delaware corporation, BROMLEY
12      BEADLE, JAMES YOUNG,
        ANTHONY JAMES, and SYLVIO
13      PETTO NETO,

14                             Defendants.

15
            THIS MATTER is before the Court on Defendants’ Motion to Dismiss or Stay Pending
16
     Decision in Related Lawsuit [Dkt. #12]. The Court has reviewed the materials filed in this action
17
     and the materials filed in the closely-related case, Cause No. C19-1108RAJ, because each case
18
     has its genesis in the same bundle of facts. Oral argument is not necessary. For the following
19
     reasons, the Motion to Dismiss is GRANTED IN PART AND DENIED IN PART. The
20
     Motion to Stay is DENIED as moot. On the Court’s own motion, this case will be transferred to
21
     Judge Richard A. Jones of the Seattle Division for further management of both cases.
22

23

24


     ORDER - 1
               Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 2 of 15



 1                                         I. PROCEDURAL HISTORY

 2   A. Ozone I (Cause No. C19-1108RAJ).

 3           In July 2019, Ozone International sued Wheatsheaf Group Ltd (Wheatsheaf) 1 for breach

 4   of contract in U.S. District Court for the Western Washington in Seattle. The parties’ Asset

 5   Purchase Agreement (APA) provides jurisdiction and venue in federal or state courts located in

 6   Seattle. The APA reflects and governs Wheatsheaf’s agreement to purchase Ozone’s assets

 7   through U.S. subsidiaries. Ozone also asserted Fraud, Negligence Misrepresentation and

 8   Declaratory Judgment claims. It alleges that declaring that Wheatsheaf’s subsidiaries,

 9   Wheatsheaf Group US Inc. (WGUS) (incorporated in Delaware and headquartered in Minnesota)

10   and Wheatsheaf Group US Food Safety LLC d/b/a TriStrata (TriStrata) (incorporated in

11   Delaware and based in Washington) are dominated and controlled by Wheatsheaf.

12           Ozone simultaneously filed a Motion for Temporary Restraining Order [Dkt. #3], which

13   Judge Jones promptly denied. [Dkt. #13]. On September 9, 2019 Wheatsheaf filed a Motion for

14   Partial Summary Judgment [Dkt. #21], and on October 17, 2019 it moved to stay discovery

15   pending resolution of its Summary Judgment motion. [Dkt. #30]. Judge Jones denied

16   Wheatsheaf’s Motion for Partial Summary Judgment without prejudice [Dkt. #37 – May 6, 2020]

17   and granted Ozone’s Rule 56(d) request for additional discovery. He denied Wheatsheaf’s

18   motion to stay discovery as moot. The parties are now presumably mapping out future discovery

19   in that case.

20

21

22
     1
      The Court has endeavored to use common-sense, consistent shorthand names for the players in the two cases. That
23   effort is hampered by the fact that some names are similar and the fact the parties have used differing shorthand
     names. “Wheatsheaf” is the UK parent. “WGUS” is Wheatsheaf’s Minnesota-based U.S. subsidiary, and “Tri-
     Strata” is the WGUS subsidiary that purchased both Ozone and Purfresh.
24


     ORDER - 2
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 3 of 15



 1   B. Ozone II (Cause No. 19-6155RBL).

 2          On November 27, 2019, Ozone commenced this action against WGUS and four TriStrata

 3   officers or Directors. Ozone is incorporated in Washington and headquartered on Bainbridge

 4   Island, Kitsap County, Washington. The Complaint was filed in the Seattle Division of the

 5   District of Western Washington. Ozone failed to inform the Court of the case’s connection to

 6   Ozone I, a case to which it is clearly related. The Seattle Clerk opening the case recognized that

 7   Ozone had selected the incorrect divisional office; cases arising in Kitsap County are properly

 8   assigned to the Tacoma Division. And, because there was no indication that there was a related

 9   case in Seattle, the clerk’s office redirected Ozone II to this judge.

10          Ozone invokes the Court’s diversity jurisdiction, 28 U.S.C. § 1332(a). Ozone is

11   domiciled Washington and WGUS is domiciled in Minnesota. The individual defendants—

12   Bromley Beadle, James Young, Anthony James, and Sylvio Neto (TriStrata’s officers and

13   Directors)—are citizens of California, Arkansas, United Kingdom, and Minnesota. Ozone alleges

14   violations of the Uniform Voidable Transfers Act (RCW 19.40.041(1)(a), 19.40.051(1), and

15   19.40.051(2)) and Breach of Fiduciary Duties. The claims in this second case do not directly

16   arise out of a contract to which Ozone is a party.

17                                                II. FACTS

18   A. Ozone I.

19          The facts of Ozone I are taken verbatim from Judge Jones’ decision denying the

20   Defendants’ Motion for Summary Judgment [Dkt. #37 in that case]:

21          Plaintiff, Ozone International, LLC (Ozone) is a Washington-based company that

22   developed an ozone machine that significantly extends the shelf life of food and beverage

23   products. Dkt. # 4 at ¶ 1. In 2016, Ozone began discussions with Defendant, Wheatsheaf Group

24   Ltd. (“Wheatsheaf”), a private limited company based in the United Kingdom, regarding


     ORDER - 3
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 4 of 15



 1   Wheatsheaf’s potential acquisition of Ozone. Id. at ¶ 3. For the purposes of facilitating the deal,

 2   Wheatsheaf created two subsidiaries: Wheatsheaf Group US Inc. (“WGUS”), a Delaware

 3   corporation with a principal place of business in Minnesota, and Wheatsheaf Group US Food

 4   Safety LLC d/b/a TriStrata (“TriStrata”), a Delaware limited liability corporation based in

 5   Washington. Dkt. # 4, Ex. F.

 6          On August 17, 2017, Ozone entered into an Asset Purchase Agreement (“APA”) with

 7   TriStrata whereby TriStrata acquired a substantial number of Ozone’s assets, excluding certain

 8   contracts (“the Excluded Contracts”) which Ozone retained ownership over. Dkt. #1-1, Ex. A.

 9   Wheatsheaf (TriStrata’s parent company) was also a party to the APA “solely for the purposes of

10   Section 6.05 and any provisions of Article I, Article IX, and Article XI as they relate to Section

11   6.05.” Id. Section 6.05 provides: “Buyer has sufficient cash on hand or other sources of

12   immediately available funds to enable Buyer to make payment of the Purchase Price and

13   consummate the transactions contemplated by this Agreement.” Id. Later in Section 6.07 of the

14   APA, TriStrata represented that it would “be able to pay its debts as they become due” and that

15   “[i]n connection with the transactions contemplated hereby, Buyer has not incurred, and has no

16   plans to incur, debts beyond its ability to pay as they become absolute and matured.” Id.

17          In addition to the APA, TriStrata and Ozone also entered into a Transition Services

18   Agreement (“TSA”), providing for the transition of Ozone’s business to TriStrata over a period

19   of time. Dkt. #1-1, Ex. B. Under Section 3.04 of the TSA, TriStrata agreed to pay a “Transfer

20   Price” for any Excluded Contract where the customer entered into a new contract with TriStrata.

21   Dkt. #1-1, Ex. B. The parties also agreed to cooperate in good faith to set a Transfer Price for the

22   contracts. Id. Customer contracts began to transfer from Ozone to TriStrata in January 2018 and

23   since then 25 contracts have transferred to TriStrata. Dkt. # 26 at ¶ 1. However, the parties have

24


     ORDER - 4
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 5 of 15



 1   not yet negotiated a final Transfer Price for any of the contracts and TriStrata has not paid for

 2   any of the contracts. Id.

 3          During the transfer process, TriStrata also agreed to service the Excluded Contracts and,

 4   in exchange, Ozone agreed to pay TriStrata a service fee. Dkt. #1-1, Ex. B, § 4.02. The total

 5   purchase price ($9.9 million) included a $1.5 million reserve to allow Ozone to pay TriStrata for

 6   its continued servicing of the Excluded Contracts under the TSA. Dkt. # 11 at ¶ 12. Ozone

 7   maintains that the parties understood that the funds for Ozone to continue operating would come

 8   from the Transfer Price payments. Dkt. # 26 at ¶ 1. Following the close of the deal, Wheatsheaf

 9   routinely invoiced Ozone for services provided under the TSA, however, after Ozone exhausted

10   the $1.5 million reserve, it stopped paying the invoiced amounts. Dkt. # 11 at ¶ 14. According to

11   Ozone, this is because TriStrata has not paid Ozone any of the Transfer Price payments it owes

12   for the 25 transferred contracts and it has been forced to offset this amount under Section 4.07 of

13   the TSA. Dkt. # 26 at ¶ 1.

14          On March 29, 2019 TriStrata sued Ozone in King County Superior Court alleging breach

15   of contract and requesting a declaratory judgment excusing TriStrata from further performance

16   under the TSA due to Ozone’s “material breach.” Dkt. # 26 at ¶ 4. Two months later, on May 31,

17   2019, TriStrata filed a petition for receivership in King County Superior Court. Dkt. # 26 at ¶ 6.

18   On July 17, 2019, Ozone filed the instant complaint (Dkt. #1) alleging claims for breach of

19   contract, fraud, negligent representation, and requesting declaratory judgment that Wheatsheaf is

20   an alter ego of TriStrata, along with a motion for a temporary restraining order (“TRO”) and

21   preliminary injunction (Dkt. # 3).

22   B. Ozone II.

23          This second case stems, in part, from the 2017 APA, under which a Wheatsheaf

24   subsidiary, TriStrata acquired some of Ozone’s assets. Under the APA, TriStrata was to service


     ORDER - 5
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 6 of 15



 1   some of Ozone’s pre-existing customer contracts, and Ozone was to pay TriStrata for doing so.

 2   TriStrata was also obligated to pay Ozone for the assets (including other customer contracts) it

 3   purchased.

 4          In January 2019, TriStrata purchased 90% of the assets of Purfresh, California company

 5   which, like TriStrata, focuses on sustainable food production and preservation. This purchase

 6   was memorialized in a contract, the Unit Pledge Agreement, between WGUS, TriStrata, and

 7   Purfresh, pursuant to which WGUS had the right to compel TriStrata to sell its stake in Purfresh

 8   through a call option. In May 2019, WGUS exercised its call option and purchased TriStrata’s

 9   stake in Purfresh (the “Transfer”). Because the Transfer was made subject to WGUS’s call

10   option, TriStrata had no say in the matter.

11          This Transfer is the subject of Ozone’s claims. Ozone claims that the Transfer to WGUS

12   is voidable under various sections of Washington’s Uniform Voidable Transfer Act (UVTA),

13   Chapter 19.40 RCW. It also claims that TriStrata’s officers and Directors are liable for breaching

14   their fiduciary duties to Ozone.

15          Purfresh specializes in technology to enhance safety for food during transport. On

16   January 1, 2019, TriStrata purchased 90% of Purfresh’s assets. This purchase occurred pursuant

17   to a contract between Purfresh, TriStrata, and WGUS. The contract gives WGUS the right to

18   cause TriStrata to sell all the Collateral to WGUS. Collateral is defined as including all of the

19   Pledgor’s [TriStrata’s] Equity Interests of the Company [Purfresh]. Thus, under the Unit Pledge

20   Agreement, TriStrata and WGUS agreed that WGUS had the unilateral right to purchase—or

21   “call”—Purfresh’s assets from TriStrata.

22          On May 14, 2019, WGUS made the decision to exercise its call right pursuant to the Unit

23   Pledge Agreement, whereby WGUS purchased TriStrata’s interest in Purfresh in exchange for

24


     ORDER - 6
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 7 of 15



 1   forgiveness of a note that WGUS had loaned TriStrata to finance the original Purfresh asset

 2   purchase.

 3           Separately, on May 31, 2019, after experiencing continuous financial difficulty, the

 4   TriStrata’s Officers placed the company into a court-administered receivership. Ozone claims

 5   that this series of maneuvers caused damage to Ozone by stripping TriStrata’s ability to pay it

 6   transfer fees owed under the APA.

 7                                              III. ANALYSIS

 8           The defendants raise several points of disagreement with the basis and the means of this

 9   litigation. They challenge the Court’s jurisdiction over them, question the viability of Ozone’s

10   claim that they owed it any fiduciary duty, and raise miscellaneous nits over Ozone’s unspecified

11   averment of fraud. The Court will deal with these deficiencies seriatim.

12           Dismissal under Fed. R. Civ. P. 12(b)(6) may be based on either the lack of a cognizable

13   legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri

14   v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). A plaintiff’s complaint must allege

15   facts to state a claim for relief that is plausible on its face. See Ashcroft v. Iqbal, 556 U.S. 662,

16   678 (2009). A claim has “facial plausibility” when the party seeking relief “pleads factual

17   content that allows the court to draw the reasonable inference that the defendant is liable for the

18   misconduct alleged.” Id. Although the court must accept as true the Complaint’s well-pled facts,

19   conclusory allegations of law and unwarranted inferences will not defeat an otherwise proper

20   12(b)(6) motion to dismiss. Vazquez v. Los Angeles Cty., 487 F.3d 1246, 1249 (9th Cir. 2007);

21   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001). “[A] plaintiff’s obligation

22   to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels and conclusions,

23   and a formulaic recitation of the elements of a cause of action will not do. Factual allegations

24


     ORDER - 7
               Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 8 of 15



 1   must be enough to raise a right to relief above the speculative level.” Bell Atl. Corp. v. Twombly,

 2   550 U.S. 544, 555 (2007) (citations and footnotes omitted). This requires a plaintiff to plead

 3   “more than an unadorned, the-defendant-unlawfully-harmed-me-accusation.” Iqbal, 556 U.S. at

 4   678 (citing id.).

 5           A court typically cannot consider evidence beyond the four corners of the complaint,

 6   although it may rely on a document to which the complaint refers if the document is central to

 7   the party’s claims and its authenticity is not in question. Marder v. Lopez, 450 F.3d 445,448 (9th

 8   Cir. 2006). A court may also consider evidence subject to judicial notice. United States v.

 9   Ritchie, 342 F.3d 903, 908 (9th Cir. 2003).

10           On a 12(b)(6) motion, “a district court should grant leave to amend even if no request to

11   amend the pleading was made, unless it determines that the pleading could not possibly be cured

12   by the allegation of other facts.” Cook, Perkiss & Liehe v. N. Cal. Collection Serv., 911 F.2d 242,

13   247 (9th Cir. 1990). However, where the facts are not in dispute, and the sole issue is whether

14   there is liability as a matter of substantive law, the court may deny leave to amend. Albrecht v.

15   Lund, 845 F.2d 193, 195–96 (9th Cir. 1988).

16   A. Personal Jurisdiction.

17       1. General Jurisdiction

18           A court has general jurisdiction over a corporation when the forum state is either the state

19   of incorporation or in the state where the corporation has its principal place of business. Ralls v.

20   Facebook, 221 F. Supp.3d 1237, 1242 (W.D. Wash. 2016) (general jurisdiction exists over a

21   corporation when its contacts with the forum state are “continuous and systematic” enough to

22   render it at home, and “[a] corporation will be subject to general jurisdiction in another state only

23   in an exceptional case”) (internal citations omitted). Here, WGUS is a Delaware corporation with

24   its principal place of business in Minnesota. Ozone has not pled any facts to suggest general


     ORDER - 8
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 9 of 15



 1   jurisdiction would nonetheless be appropriate in Washington, nor can it. This Court thus lacks

 2   general jurisdiction over WGUS based on its domicile.

 3      2. Specific Jurisdiction.

 4          “The inquiry whether a forum State may assert specific jurisdiction over a nonresident

 5   defendant ‘focuses on the relationship among the defendant, the forum, and the litigation.’”

 6   Axiom Foods, Inc. v. Acerchem Int’l, Inc., 874 F.3d 1064, 1068 (9th Cir. 2017) (quoting Walden

 7   v. Fiore, 571 U.S. 277, 283-84 (2014). Two principles guide this inquiry: First, this relationship

 8   must arise from contacts that the “defendant himself” creates with the forum state. Walden, 571

 9   U.S. 284 (emphasis in original). In other words, plaintiffs’ or third parties’ contacts with the

10   forum state cannot be the basis for jurisdiction over the defendant. Id. This is because due

11   process in this context “principally protect[s] the liberty of the nonresident defendant—not the

12   convenience of plaintiffs or third parties.” Id. Second, the “minimum contacts’ analysis looks to

13   the defendant’s contacts with the forum State itself, not the defendant’s contacts with persons

14   who reside there.” Id. at 285. Put simply, “the plaintiff cannot be the only link between the

15   defendant and the forum.” Id. Moreover, “random, fortuitous, or attenuated” contacts with a

16   forum state are insufficient for specific jurisdiction. Id. at 286 (quoting Burger King Corp. v.

17   Rudzewicz, 471 U.S. 462, 475 (1985)).

18          The Ninth Circuit applies a three-part test to determine whether the exercise of specific

19   jurisdiction over a nonresident defendant is appropriate: (1) the defendant has either purposefully

20   directed his activities toward the forum or purposely availed himself of the privileges of

21   conducting activities in the forum; (2) the claims arise out of the defendant’s forum-related

22   activities; and (3) exercise of jurisdiction is reasonable. Axiom, 874 F.3d at 1068. Plaintiffs bear

23   the burden of satisfying the first two prongs. Schwarzenegger v. Fred Martin Motor Co., 374

24


     ORDER - 9
             Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 10 of 15



 1   F.3d 797, 802 (9th Cir. 2004). The burden then shifts to defendant to make a “compelling case”

 2   that the exercise of jurisdiction would not be reasonable. Id.

 3          Where, as here, the case sounds in tort, the court considers for part one of the above-

 4   stated test whether the defendant has purposefully directed his activities at the forum state, even

 5   if the acts took place elsewhere. Axiom, 874 F.3d at 1069. To meet this threshold, the defendant

 6   must have “(1) committed an intentional act, (2) expressly aimed at the forum state, (3) causing

 7   harm that the defendant knows is likely to be suffered in the forum state.” Mavrix Photo Inc. v.

 8   Brand Techs., 647 F.3d 1218, 1228 (9th Cir. 2011).

 9          The parties do not dispute that the Transfer was an intentional act. Therefore, the first

10   prong is met.

11          The heart of the analysis is at prong two: whether WGUS expressly aimed its Transfer-

12   related conduct at Washington. Contrary to WGUS’s portrayal, the Court’s analysis is not strictly

13   confined to the Transfer—the final step in a Washington-based scheme. Rather, the Court should

14   consider all WGUS’s Transfer-related conduct, without which Ozone’s claims would not have

15   arisen. See Lee v. City of L.A., 250 F.3d, 668 at 694-95 (9th Cir. 2001) (explaining that courts

16   should consider whether, “but for the alleged contacts between the defendants and California,

17   [plaintiff’s] claims would not have arisen.”). The relevant contacts, as alleged, include the

18   following: In 2017, WGUS and TriStrata were created for the sole purpose of acquiring Ozone’s

19   Washington-based business, with TriStrata registered, headquartered, and acting as a successor

20   to Ozone in Washington, and WGUS operating with a single employee as TriStrata’s controlling

21   owner and shell lender. WGUS thereafter financed TriStrata’s operations in Washington for over

22   two years, through the Receivership. In TriStrata’s Receivership, WGUS confirmed that

23   TriStrata was insolvent. In January 2019, TriStrata—under the direct and complete control of

24


     ORDER - 10
             Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 11 of 15



 1   WGUS—executed the Unit Pledge Agreement and the Note to acquire the Asset. The Unit

 2   Pledge Agreement also contained the Call Right, purportedly giving WGUS the ability to strip

 3   the Asset from TriStrata at any time. Just four months after the acquisition, on May 14, 2019,

 4   WGUS exercised its Call Right, causing TriStrata to “sell” the Asset (Purfresh) to WGUS for no

 5   monetary consideration other than forgiveness of an alleged debt. Two weeks later, the

 6   Defendants caused TriStrata to voluntarily commence an assignment for benefit of creditors and

 7   liquidating Receivership in Washington.

 8          Ozone argues all these actions are expressly aimed at Washington; nothing about these

 9   contacts are “random, fortuitous, or attenuated.” Burger King, 471 U.S. at 475. There is no doubt

10   that “but for” WGUS’s Washington-related activities, Ozone’s causes of action would not have

11   arisen. Lee, 250 F3d at 694-95.

12          Moving to prong three, Ozone claims WGUS caused harm that it knew was “likely to be

13   suffered in the forum state.” Mavrix, 647 F.3d 1218, 1227-18. As TriStrata’s controlling owner

14   and lender, WGUS knew that TriStrata was insolvent and indebted to Ozone under the TSA.

15   WGUS used a Washington Receivership to liquidate its subsidiary and to adjudicate Ozone’s

16   claims against TriStrata through that Receivership. WGUS should have known that stripping

17   assets from TriStrata would cause its financial condition to further deteriorate, increasing the

18   likelihood of harm to Ozone’s ability to collect against TriStrata.

19          The Court will accept Ozone’s representations for now. The Motion to Dismiss for lack

20   of specific personal jurisdiction is DENIED without prejudice.

21   B. Individual Defendants – Breach of Fiduciary Duty.

22      Ozone impermissibly brings a derivative action against the Officers. For a party to bring a

23   derivative action on behalf of a corporation or unincorporated association, the party (1) must be a

24   “shareholder [] or member []” of the company, and (2) must first make a demand on the directors


     ORDER - 11
             Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 12 of 15



 1   to take necessary action or plead “with particularity” why such demand would be futile. Fed. R.

 2   Civ. P. 23.1. See also RCW 23B.07.400 (requiring the party bringing a derivative action be a

 3   shareholder of the corporation and plead with particularity why demand would be futile).

 4           A corporation’s creditor has no standing to bring a derivative action. See, e.g., Haberman

 5   v. Wash. Pub. Power Supply Sys., 109 Wash.2d 107, 149 (1987) (citing Dodge v. First Wisc. Tr.

 6   Co., N.E., 394 F. Supp. 1124, 1127 (E.D. Wisc. 1975)) (holding plaintiffs and intervenors had no

 7   right to bring a derivative claim because they were only creditors). See also Darrow v.

 8   Southdown, Inc., 574 F.2d 1333 (5th Cir. 1978); Dodge, 394 F. Supp. 1124; Brooks v. Weiser, 57

 9   F.R.D. 491 (S.D.N.Y. 1972). “The derivative action may not be maintained if it appears that the

10   plaintiff does not fairly and adequately represent the interests of shareholders or members who

11   are similarly situated in enforcing the right of the corporation or association.” Fed. R. Civ. P.

12   23.1.

13           Ozone seeks judgment against the Officers on behalf of TriStrata, rendering its breach of

14   fiduciary duty claim a purely derivative one. But Ozone has not asserted any facts whatsoever to

15   suggest it is a shareholder or member of TriStrata. Nor can it, for Ozone is neither. Quite the

16   opposite, Ozone has asserted only that it is a creditor of TriStrata. (“At all times relevant hereto,

17   TriStrata was indebted to Plaintiff.”). Under clearly established federal and state law, Ozone thus

18   has no standing to bring a derivative action because Ozone is a creditor and not a shareholder or

19   member.

20           Ozone argues that the Officers owed direct fiduciary duties to Ozone, contrary to the

21   principal that an entity’s directors do not owe fiduciary duties to the entity’s creditors. Hamer

22   Elec., Inc. v. TMBNW Liquidation, LLC, 2015 WL 630569, at *10 (W.D. Wash. Feb. 13, 2015)

23   (Leighton, J.) (“Washington law does not recognize a direct duty of a corporate official to a

24


     ORDER - 12
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 13 of 15



 1   creditor. As a result, [the officer of the debtor] did not owe a direct fiduciary duty to [the

 2   creditors].”).

 3           Ozone argues that the “trust fund doctrine”—a common law rule that was abrogated

 4   nearly 100 years ago—should be revived by this Court. The trust fund doctrine was developed

 5   prior to Washington codifying statutes for receivership and creditors’ rights. It provides that

 6   corporate officers and directors owe a fiduciary duty to creditors once the corporation becomes

 7   insolvent. Ozone claims that the trust fund doctrine started as a common law theory, was

 8   codified by the Washington legislature in 1931, and then repealed in 2004.

 9           The statute that was repealed in 2004 (RCW 23.72.030) and in turn replaced by the

10   Receivership Statute (RCW 7.60.005–.300)—along with RCW Chapter 19.40—which sets forth

11   the procedures for creditors to assert claims and protect their rights. Indeed, Ozone took

12   advantage of precisely those statutes in the receivership case, and it has asserted Chapter 19.40

13   RCW claims in this case. In other words, even though Ozone has ample statutory remedies to

14   protect any meritorious claims it might have as a creditor, it asks the Court to revive a common

15   law doctrine that was long since abrogated by those very same statutes.

16           In support of its assertion that the trust fund doctrine is still “viable” under Washington

17   law, Ozone relies primarily upon two cases: GMAC, LLC v. Hiatt Pontiac GMC Trucks, Inc.,

18   2009WL 4730838 (W.D. Wash. Dec. 7, 2009), and In re Underwood, 2004 WL 5607954 (Bankr.

19   E.D. Wash. Apr. 14, 2004). Contrary to Ozone’s assertion, however, neither of those decisions

20   determined that the trust fund doctrine was viable. More importantly, a subsequent decision

21   issued by the Bankruptcy Court for the Western District—In re McMahon-Jones, 461 B.R. 835,

22   847 (Bankr. W.D. Wash. 2011)—has made such a determination and concluded that the trust

23

24


     ORDER - 13
              Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 14 of 15



 1   fund doctrine has not been “reinstated” under Washington law, and has instead been abrogated

 2   by the Washington legislature.

 3           The Court agrees with and adopts In re McMahon-Jones’s analysis. The Individual

 4   Defendants’ Motion to Dismiss is GRANTED and Ozone’s breach of fiduciary duty claims

 5   against them are DISMISSED with prejudice.

 6   C. State Fraud Claims (RCW 19.40.041, 19.40.051(1), 19.40.051(2)).

 7           Federal Rule of Civil Procedure 9(b) raises the standard by which a plaintiff must plead

 8   claims sounding in fraud. Rule 9(b) “requires that all averments of fraud must be made with

 9   particularity.” Tomek v. Apple Inc. 636 Fed.Appx. 712, 713 (9th Cir. 2016), see also Fed. R. Civ.

10   P. 9(b). “Averments of fraud must be accompanied by the who, what, when where, and how of

11   the misconduct charged.” Id. (internal quotations omitted).

12           Specifically, regarding RCW 19.40.041(1)(b) and .051, Ozone’s Complaint does not

13   “contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

14   face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S.

15   544, 570 (2007). While a court must draw all reasonable inferences in favor of the non-moving

16   party, Ozone’s “factual allegations must be enough to raise a right to relief above the speculative

17   level,” Twombly, 550 U.S. at 555, and the pleading is not sufficient “if it tenders ‘naked

18   assertions’ devoid of further factual enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

19   550 U.S. at 557). Apart from the fact that Ozone chose not to assert this claim during

20   receivership, Ozone now merely recites the elements of the statutes without providing “sufficient

21   factual matter” as to how they are applicable here. Accordingly, these claims fail under Rule

22   12(b)(6).

23           These statutory claims are DISMISSED without prejudice. Leave to Amend is

24   GRANTED to provide the opportunity to plead claims according to Fed. R. Civ. P. 9(b).


     ORDER - 14
             Case 3:19-cv-06155-RAJ Document 18 Filed 05/27/20 Page 15 of 15



 1                                        IV. CONCLUSION

 2          Defendants’ Motion to Dismiss for Lack of Jurisdiction [Dkt. #12] is DENIED without

 3   prejudice. The Motion to Dismiss the claims against the individual defendants for breach of

 4   fiduciary duty is GRANTED and Ozone’s claims against those individual defendants are

 5   DISMISSED with prejudice. The Motion to Dismiss the Fraud Claims is GRANTED, and the

 6   Court GRANTS leave to amend the Complaint within 14 days of this Order.

 7          Finally, because this case is related to Ozone I, the clerk shall TRANSFER it to Judge

 8   Richard A. Jones of the Seattle Division of the Western District of Washington.

 9          IT IS SO ORDERED.

10          Dated this 27th day of May, 2020.



                                                         A
11

12
                                                         Ronald B. Leighton
13                                                       United States District Judge

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 15
